Citation Nr: 0505184	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-27 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the severance of service connection for status post 
rheumatic fever without residuals was proper. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served on active duty from April 1946 until 
April 1949.

Service connection for status post rheumatic fever without 
residuals was granted by rating action dated in November 
2001, effective April 28, 2000.  The Department of Veterans 
Affairs (VA) agency or original jurisdiction proposed to 
sever service connection for such by rating action dated in 
October 2002.  This appeal comes before the VA Board of 
Veterans' Appeals (Board) from a March 2003 rating decision 
of the Regional Office (RO) in Buffalo, New York that severed 
service connection for status post rheumatic fever without 
residuals. 

In December 2001, the RO received a notice of disagreement 
with the November 2001, decision to deny service connection 
for knee disabilities and weak spells, claimed as residuals 
of rheumatic fever.  The RO issued a statement of the case in 
October 2002.  The RO closed the veteran's appeal, and did 
not certify these issues as being on appeal when no 
substantive appeal was submitted.  See 38 C.F.R. §§ 19.32, 
19.35 (2004).  The veteran also submitted a notice of 
disagreement with the November 2001 decision to evaluate 
rheumatic fever without residuals as noncompensably 
disabling.  The decision to sever service connection renders 
that issue moot.


FINDINGS OF FACT

1.  In November 2001, the RO established service connection 
for status post rheumatic fever without residuals.  

2.  In an October 2002 rating decision, the RO proposed to 
sever service connection for rheumatic fever.

3.  The RO severed service connection for status post 
rheumatic fever without residuals by rating action dated in 
March 2003.

4.  The grant of service connection for status post rheumatic 
fever without residuals was undebatably erroneous because the 
veteran did not have any ratable disability on which the 
grant of service connection was predicated.  


CONCLUSION OF LAW

The grant of service connection for status post rheumatic 
fever without residuals was clearly and unmistakably 
erroneous and severance thereof was proper.  38 U.S.C.A. 
§§ 1110, 1131, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.105(d), 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004)).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103 (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.159(b) (2004)), and 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c) (2004)).

The Board points out, however, that the provisions of the 
VCAA are not applicable to claims involving clear and 
unmistakable error.  See Parker v. Principi, 15 Vet. App. 
407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).  The VCAA is also not applicable where the 
law and not the facts are controlling.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59,989 (2004).  The severance of service 
connection is based on the lack of any current disability 
from in-service rheumatic fever.  During the course of the 
appeal, there have been no contentions that the veteran has 
current rheumatic fever residuals.  Therefore, the law and 
not the facts are controlling.  The VCAA is not for 
application in the instant case.  

Service connection will be severed only 
where evidence establishes that it is 
clearly and unmistakably erroneous (the 
burden of proof being upon the 
Government).  (Where service connection 
is severed because of a change in or 
interpretation of a law or Department of 
Veterans Affairs issue, the provisions of 
§ 3.114 (2004) are for application.)  
When severance of service connection is 
considered warranted, a rating proposing 
severance will be prepared setting forth 
all material facts and reasons.  The 
claimant will be notified at his or her 
latest address of record of the 
contemplated action and furnished 
detailed reasons therefore and will be 
given 60 days for the presentation of 
additional evidence to show that service 
connection should be maintained.  Unless 
otherwise provided in paragraph (i) of 
this section [where a predetermination 
hearing is requested], if additional 
evidence is not received within that 
period, final rating action will be taken 
and the award will be reduced or 
discontinued, if in order, effective the 
last day of the month in which a 60-day 
period from the date of notice to the 
beneficiary of the final rating action 
expires. 
38 C.F.R. § 3.105(d) (2004).

Once service connection has been granted, 38 C.F.R. 
§ 3.105(d) provides that it can be withdrawn, but only after 
certain procedural safeguards have been complied with and the 
Secretary overcomes a high burden of proof . . .. In effect, 
§ 3.105(d) places at least as high a burden of proof on the 
VA when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.  Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991). See also Wilson v. West, 11 Vet. 
App. 383 (1998).

To determine whether CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  The determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

Factual Background and Legal Analysis

The veteran's service medical records show that he was 
hospitalized from July 1947 through November 1947 and 
diagnosed with active rheumatic fever, manifested by symptoms 
that included joint pain.  An entry dated in April 1948 
reflects that he sought treatment for joint pain, without 
evidence of heat or swelling.  Aspirin was prescribed.  Upon 
examination in April 1949 for separation from service, it was 
recorded that the veteran had had a normal recovery from 
rheumatic fever, and that there had been no recurrence.  It 
was noted that there was no significant abnormality of the 
heart or musculoskeletal system.  A chest X-ray was 
interpreted as essentially negative.  

The veteran filed a claim for service connection for 
rheumatic fever in April 2000, noting residuals of such that 
included knee problems and weak spells.  A letter dated in 
May 2000 was sent to him requesting medical evidence of 
residual disability related to rheumatic fever.  No reply was 
received.  

The appellant's accredited representative wrote in April 2001 
that the veteran had only been treated at a VA clinic.  
Subsequently received were VA clinical records dated between 
May 2000 and July 2001 reflecting treatment for various 
complaints and disorders.  In May 2000, it was shown that he 
had a physical examination where it was recorded that he had 
a possible service-connected problem.  History of rheumatic 
fever in service was noted.  It was reported that it did not 
affect his heart, but the veteran said it had caused weakness 
in his knees.  The examiner related that nevertheless, the 
veteran was able to have a full career as a construction 
worker, although he still felt intermittent weakness in the 
knees.  It was noted that he had never had any redness or 
swelling of the knees.  

Examination disclosed full range of motion and strength of 
the extremities and no neurologic deficit.  The heart had 
regular rate and rhythm with normal S1 and S2 sounds, and was 
without murmur, rubs or gallops.  A pertinent assessment of 
history of weakness of his knees since rheumatic fever in the 
1940s was rendered.  

In VA outpatient clinic notes dated in March 2001, the 
veteran came for a preoperative history and physical 
examination for cataract-removal clearance, and was reported 
to have stated that he "feels wonderful."  It was noted 
that he had no current complaints.  A chest X-ray was 
obtained in which there was a question of chronic obstructive 
pulmonary disease.  A three-pack-a-day history of smoking was 
reported for 30 years, until he quit 15 years before.  It was 
indicated that a chest X-ray in November 2000 revealed 
findings that included "harping mild MR to the left 
ventricular configuration without change from May of last 
year,...and resistant tortuosity of the descending thoracic 
aorta without change."  Blood pressure was elevated for 
which medication was prescribed.  

An electrocardiogram (EKG) showed "incomplete right bundle 
branch block, otherwise sinus rhythm in May of 2000, 
borderline abnormal."  The veteran provided history to the 
effect that he had been hospitalized for nine months for 
rheumatic fever while in service, and began to have right 
knee swelling on and off.  He related that he still noticed 
joint aches in damp weather that were not severe enough to 
require medication.  It was reported that a sed rate was 
performed the previous summer that was within normal limits.  

Physical examination disclosed the same or similar findings 
with respect to the heart and musculoskeletal system as 
indicated on previous evaluation in May 2000.  The 
assessments included hypertension, history of rheumatic fever 
in the 1940s, and incomplete right bundle block on EKG a year 
ago.   

The veteran received a VA examination in October 2001.  The 
history of rheumatic fever in service was recited.  It was 
reported that he had done strenuous work all his life, had 
retired about three years before, and that his chief 
complaint was physical weakness.  The veteran stated that he 
did not have chest pain or dyspnea, or no history of 
myocardial infarction or valvular problems.  There were no 
signs of valvular insufficiency.  It was noted that mild 
hypertension was very well controlled on medication, that no 
cardiac condition had been diagnosed, and that he had 
experienced no symptoms necessitating cardiac work-up.  

Upon examination of the knees, crepitus was elicited on the 
right.  Active flexion was from zero to 130 degrees without 
complaints of pain.  No other abnormality was noted.  It was 
reported that the veteran's complaints of bilateral knee pain 
were not related to rheumatic fever he had in 1947, and that 
his physical examination was normal.  Following examination, 
diagnoses of status post rheumatic fever without residuals 
and right knee arthritis were rendered.  

Legal Analysis

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence does indeed reflect that the veteran was treated 
for an extended period in service for rheumatic fever, 
manifested by symptoms that included joint pain.  The record 
reflects, however, that upon discharge from active duty in 
April 1949, it was indicated that he had had a normal 
recovery, and no residuals of such were recorded.  

None of the evidence to date, however, shows that the veteran 
currently has rheumatic fever, or that his reported joint 
symptomatology has been related to the rheumatic fever that 
he had in service.  At the time of service connection the 
veteran had asserted that there was such a relationship.  As 
a lay person, however, he is not competent to express an 
opinion as to diagnosis or medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

While the outpatient clinic examination report in May 2000 
includes an assessment of "history of weakness of his knees 
since rheumatic fever in the 1940", it has not been 
clinically demonstrated that he actually has residual knee 
disability related to rheumatic fever.  Indeed in granting 
service connection for rheumatic fever without residuals, and 
denying service connection for a knee disability, the RO 
recognized that the evidence did not link knee disabilities 
to rheumatic fever.

The service medical records and post service medical records 
in the claims file do not show that the veteran has ever been 
diagnosed with rheumatic heart disease or any cardiac 
disorder due to the rheumatic fever in service.  The 
diagnostic impressions in the record of history of rheumatic 
fever do not constitute competent medical evidence that the 
veteran has ever had a ratable disability related to the 
rheumatic fever he had in service.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by the examiner unenhanced by any 
additional medical comment does not constitute competent 
medical evidence and the bare transcription of a lay history 
is not transformed into competent medical evidence because 
the transcriber is a medical professional).  Moreover, the 
record reflects that on VA examination in October 2001, the 
examiner unequivocally stated that the veteran did not have 
any residuals of rheumatic fever in service.  The appellant 
himself has not presented any medical evidence documenting or 
corroborating any residuals of rheumatic fever.  No current 
disability in this regard is clinically indicated.  

Consequently, there is no competent evidence of residuals of 
rheumatic fever as a disability for VA compensation and 
pension purposes.  In this regard, a claim for service-
connection must be accompanied by evidence of a current 
disability.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The RO granted service connection for status post rheumatic 
fever without residuals in November 2001.  Service connection 
for knee disability, and weak spells related to rheumatic 
fever was denied at that time.  However, as noted above, 
there has never been any competent diagnosis relating any 
current disorder to rheumatic fever in service.  

The November 2001 decision to grant service connection while 
acknowledging that there was no current disability, was 
clearly erroneous inasmuch as it was contrary to the law 
governing service connection.  Without confirmation of 
current rheumatic fever, or any disease process related to 
rheumatic fever the appellant experienced in service, service 
connection may not be established.  Therefore, the grant of 
service connection for status post rheumatic fever without 
residuals was clearly and unmistakably erroneous.  It is 
undebatable that there has never a diagnosis of any disease, 
condition, or disorder due to the rheumatic fever in service.  
38 C.F.R. § 3.105(d) (2003).

In view of the above, the grant of service connection for 
status post rheumatic fever without residuals was clearly and 
unmistakably erroneous.  Accordingly, the severance of 
service connection for this disability was proper.  See 38 
U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. 
§ 3.105(d) (2004).


ORDER

Service connection for history of rheumatic heart disease 
with coronary artery disease remains severed.  The appeal is 
denied. 






	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


